--------------------------------------------------------------------------------

Exhibit 10.24

Labor Contract

Party A (Employer)
Company: Qianxinan Aosen Forestry Ltd
Legal Representative: Yulu Bai
Address: Hexin Village Dinxiao Town Xingyi City
Business Registration Type: Limited Liability Company
Tel: 0859 3528 295

Party B (Employee)
Name: Fangping Peng
Sex: Male

ID No.:510213196307272837

Diploma: Bachelor
Address: Rm No.2, Shibanchang No.7, Dadukou, Chongqin City
Tel: 139 8596 6596

1

--------------------------------------------------------------------------------

Notes

I. Both Parties shall carefully read this contract before signing. Once signed,
this contract becomes legally effective; both parties should strictly abide to
it.

II. This contract should be signed or stamped by the legal representative of
employer (Party A) (or entrustee, the entrustee should have the authorized
statement by the legal representative) and the employee (Party B) personally,
together with the employer’s stamp.

III. To fill the blanks of this contract, both parties should negotiate and
reach agreement, without violating the related laws, regulations; and mark “/”
if the blank is none applicable.

IV. The working system categorizes as 3 types: standard work schedule system,
irregular working system and integrated work schedule system, which should be
approved by the labor administrative apartment.

V. The outstanding issues in the contract may be entered into the Supplemental
Agreement as the annex to the contract, and to implement together with the
contract.

VI. This contract should be carefully filled in with blue-black or carbon ink,
all the hand writing should be clear with concise and accurate words, and not be
altered.

VII. After signing the contract, both parties keep one copy respectively for
record.

     In order to establish a labor relationship and specify the rights and
obligations of both parties, this contract is signed on a basis of legitimation,
equality, voluntariness, consensus and good faith by and between both parties in
accordance to the Labor Law of the People's Republic of China and the Labor
Contract Law of the People's Republic of China and other regulations. This
contract is legally stipulated and with full legal force, both parties should
strictly implement the obligations herein stated in the contract.

I. Terms of Contract

1. Contract Term

The term of this contract is determined as the   1  way among below three ways:

1) Fixed term: commence on 21st December, 2007, continue until 21st December,
2010.

2) Non fixed term: commence on dd mm yy, continue until the legal expiration
conditions occur.

3) To complete a certain task as contract term, commence on dd mm yy until the
completion of__ tasks only.

2. Probation

     The probation terms of this contract is determined as the    /   way
(probation period included in the contract term) if the term of the contract is
more than three months while less than one year, the probation period shall not
exceed one month; if the contract is for more than one year while less than
three years, the probation period shall not exceed two months; if the contract
is of fixed-term and more than three years, or of no fixed term, the probation
period shall not exceed six months.

1) No probation

2) Probation period: commence on yy mm dd, continue until yy mm dd .

2

--------------------------------------------------------------------------------

II. Job Description and Workplace

1. Party A disposes Party B to hold the position (technological administrative
position or production operating position) of technology management in the
production department and work as managerial personnel  with his title or
function type as_COO according to Party A’s requirements.

2. Party B agrees the workplace as Xingyi        .

3. During the term, Party A holds the rights to adjust Party B’s position
according to the operating requirements or Party B’s abilities and performances.
Party B holds the rights to reflect his opinions, while Party B should not
disobey Party A’s administration and arrangements without Party A’s approval.

III. Working Hours and Vocations

1. According to the state regulation, Party A implements the working system of
no more than 8 working hours per day and no more than 44 hours per week.

2. Party A shall guarantee Party B at least one day off in one week.

3. If Party A could not implement the above listed working system according to
the operating requirements, Party A shall carry out the _/_working system
approved by the Labor and Social Security Administrative Departments.

4. Party A shall ensure that Party B enjoys all the rights of holidays and
vacations and paid-in vacations under the state laws and administrative
regulations.

IV. Labor Remuneration

1. Party A holds the right to legally set the wage distribution and wage level
in the company based on the company’s operating features and economic
performance, and implement the normal wage adjustment mechanism. Party A should
not pay less than the minimum wage level of Guiyang city to Party B.

2. Party B shall be paid no less then 80% of the wage level of the same position
in the company or of the agreed labor contract during the probation, no less
than the minimum wage level of Guiyang city.

3. Party A shall pay Party B’s labor remuneration monthly in monetary form with
full amount. According to the current wage distribution system of Party A, Party
B’s wage is determined through the _3 way among the below three ways.

1) Hourly rate. Party B’s salary is RMB    /    /    hour,

2) Piece rate. Party B’s salary is that each piece is priced at RMB   /    /  .

3) Other ways, Party B’s salary is RMB   1000    / month,

Party B’s allowance, subsidy, bonuses or performance pay and other kind of
things shall be paid according to Party A’s salary distribution system.

Party B’s wage level shall be adjusted if Party A implements a new wage system
or Party B’s position is changed.

4. The wage of last month (this month/last month) monthly pay-day is 25th this
month, in case of holiday or off days, shall be paid in advance on the nearest
working day.

5. Party A shall pay Party B salary in the statutory holidays and weddings,
funerals holidays and other period that legally participating the social
activities.

6. If Party A arranges Party B to extend the working hours, or to work on off
days or statutory holidays, Party A should pay the overtime wages according to
the Labor Law or the relevant

3

--------------------------------------------------------------------------------

regulations of Company Wage Payment Regulations of Guiyang City

7. Party A shall pay Party B’s unfulfilled annual leave days in accordance with
the Regulations on Paid Annual Leave requirement.

V. Social Insurance

In the duration of contract, Party B whether works on the position or be on the
position without work arrangements, Party A shall arrange for Party B social
insurance, including pension, health care, unemployment, work injury, maternity
insurance and so on, in accordance with the relevant national, Guizhou Province
and Guiyang city provisions, and pay social insurance premiums on the required
proportion, the part which should be paid by Party B under the law shall be
withheld and remitted by Party A from the payment of Party B’s salary. Party A
shall truthfully inform Party B about the participation of social insurance and
the situation of withholding social insurance premiums.

VI. Welfare Benefits

1. If Party B is ill or injuries out of work, Party A shall provide Party B with
the corresponding period of medical treatment according to Enterprise Employees
Provisions of Health Care and Injuries Out Of Work During Period of Medical
Treatment (Ministry of Labor [1994] No.

479). During the period of medical treatment, Party A shall pay Party B’s salary
on sick leave according to Company Wage Payment Regulations of Guiyang City.

2. Party B shall enjoy the annual leave, home leave, marriage leave, bereavement
leave; Pary A shall pay Party B according to Wage payment Regulations of Guiyang
City.

3. Woman employees implementing birth control policies enjoy the relevant
treatment of national regulations during pregnancy, childbirth, breastfeeding
period.

4. Party A shall pay for Party B the basic living expenses if Party A arranges
Party B’s suspending of work during the suspending period, and basic living
expenses shall not be less than the 60% of minimum wage of Guiyang city.

5. Party A shall build better conditions to enhance Party B’s welfare benefits.

VII. Labor Protection, Working Conditions and Occupational Hazards Prevention

1. Party A should provide Party B with safe and healthy labor conditions and
necessary labor protection according to national regulations, to protect the
safety and health in the work of Party B.

2. Party A shall truthfully inform Party B the occupational hazards if any, and
arrange regular occupational health examinations and occupational health check
before leave according to relevant state regulations, the health results shall
be truthfully informed to Party B to protect Party B’s health and relevant
rights and benefits.

3. Party B must be in strict compliance with safety operating procedures in the
process of work. Party B has the right to refuse the directives against
regulations and forced risk-taking operations from the management staff of Party
A.

VIII. Changes of the Contract

1. Either Party requires to change this contract shall inform the other party in
written form.

2. The contract may change if agreed by both parties and written change
procedures transacted. The changed contract holds by Party A and Party B one
copy for each respectively.

IX. Education and Training

Party A shall provide Party B the education and training on professional ethics,
business

4

--------------------------------------------------------------------------------

technology, safety of production and the rules and regulations. Party B shall
actively participate in various educational and training activities organized by
Party A to improve vocational skills and work level.

X. Discharge and Termination of the Contract

1. Discharge

1) The contract shall be discharged if agreed by both parties.

2) Where under one of the following circumstance Party A may discharge the
contract.

a) Party B has been proved not qualified the position during probation.

b) Party B strongly violates Party A’s regulations.

c) Party B is seriously derelict of duty and malpractice to cause Party A’s loss
on or above the amount of _RMB3,000__.

d) Party B establishes labor relationship with other employers, which strongly
impact the complement of Party A’ assignment and refuse to correct against Party
A’s advise.

e) The contract is invalidated since the Party B by means as deception or
coercion, or takes advantage of Party A’s difficulties, to force Party A to
conclude the contract, or to make an amendment thereto, that is contrary to the
Party A’s true will.

f) Party B is legally held the criminal responsibility.

3) Where under one of the following circumstances, Party A may discharge the
contract by informing Party B in writing form 30 days in advance or by paying
one more month salary.

a) Party B is no longer competence to his work or cannot take the work by Party
A’s arrangement after medical treatment because of his sickness or other illness
that is not caused by work.

b) Party B is not competence to his work or cannot take the work after training
or adjustment of the working position.

c) The situation changes tremendously from when the contract is signed, leads to
the unfulfilment of the contract. After both parties discussion, cannot meet
agreement by contact revision.

4) Where under one of the following circumstances, Party A may lay off more than
20 employees or less than 20 employees but equals more than 10% of staff, Party
A shall notify the Labor union or staff 30 days in advance. After debrief the
suggestion of Labor union or employee, and report the laying-off proposal to
Labor administrative department, Party A may reduce the staff.

a) Reconstruction of the company according to the Law of the People's Republic
of China on Enterprise Bankruptcy

b) Sever production or management difficulties.

c) Transformation of the company, big technological reform or adjustment of the
management.After revision of the contract, still need to lay off staff.

d) The situation changes tremendously from when the contract is signed, leads to
the unfulfilment of the contract.

5) Party B shall notify Party A in written form 30 days in advance to discharge
the contract, if in probation period, 3 days in advance.

6) Where Party A under one of the following circumstance, Party B may discharge
the contract.

a) Party A not provide the working protection or condition as set up in the
contract

5

--------------------------------------------------------------------------------

b) Not pay the salary on full amount or in time

c) Not pay for Party B the social insurance

d) Party A’s rules and regulations violate the Laws, and harm the benefit of
Party B

e) The contract is invalidated since the Party A by means as deception or
coercion, or takes advantage of Party B’s difficulties, to force Party B to
conclude the contract, or to make an amendment thereto, that is contrary to the
Party B’s true will.

f) Party A remits its statutory responsibilities, excludes Party B’s benefits,
which leads to the contract invalid.

g) Party A violates the mandatory provision of laws and administrative rules
that leads to the contract, annex of the contract, supplement contract or other
equivalent files invalid.

h) Other circumstances stipulated by the laws and administrative rules that
allow Party B to terminate the contract.

7) If party A threats or force Party B to work in means of violence or illegal
restriction of personal freedom. Or Party A commend, force party B to risk Party
B’s safety that violates regulations, Pary B may terminate the contract at once,
not inform Party A in advance.

2. Termination

Where under one of the following circumstances, the contract is terminated.

1) The expiration of the contract.

2) Party B enjoys the endowment insurance in accordance to laws.

3) Party B dies, or declared death or ascendance by court.

4) Party A declares bankrupt in accordance to laws

5) Party A is revoked business license, ordered to close, repealed or Party A
decides to dismiss advanced the date.

6) Other circumstance stipulate by laws or regulations

3. Limited circumstances of discharge and terminate the contract

Where Party B is under one of the following circumstances, Part A shall not
terminate the contract according to Item 40 and 41 of Labor Contract Law. Upon
the expiration of this contract, the contract shall be continue until
accordingly circumstances disappear. If Part B confirmed totally or partially
lost the ability to work duo to the occupational disease or work injury, the
contract’s termination should be executed according to country or province’s
Injury Insurance Provisions.

1) Part B didn’t undergo pre occupational health check before Party B engages
into the work with occupational hazards. Or patients with suspected occupational
in the diagnosis or during the Medical observation.

2) When the Part B has confirmed to be totally or partially lost the ability to
work duo to the occupational disease or work injury.

3) Part B suffers from an illness or injured for non work reason, during
prescribed medical treatment period.

4) Women employees during pregnancy, birth, and breast-feeding period.

5) Part B continuously works in this company for over fifteen years, and less
than five years away from his legal retirement age;

6) Other circumstances under the Laws and administrative regulations;

4. Contract Discharge and termination procedures Party A shall issue the
contract discharge and termination proof to Party B, and finish the

6

--------------------------------------------------------------------------------

transaction of transformation of Party B’s achieve and social security
relationship within 15 days. Party B shall hand over the work as agreed by both
parties.

5. Economic Compensation

To discharge or terminate the contract according to Item 46 of the labor
contract law, Party A shall pay for Party B the economic compensation according
to the Item 47 and Item 97 of the Labor Contract Law when Party B hands over the
work.

6. If Party A violates the Labor Contract Law to discharge or terminate the
contract, Party B may require Party A continue to implement the contract, Party
A shall perform it. If party B not demanding the implement of the contract or
the contract is not able to implement, Party A shall paid for Party B twice the
standard economic compensation as stipulated.

XI. Arbitration

If both parties dispute on the contract, both may submit to Labor dispute
interceding committee to intercede, If intercession fails, either party may
submit to jurisdiction labor dispute arbitration committee for arbitration
within the statutory limitation. If disagree on the arbitration award, either
party may sue to jurisdiction people’s court within the statutory limitation.

XII. Others

1. Party A shall establish and improve labor rules and regulations, ensure the
employees enjoy the rights and perform labor obligations. Party A shall announce
or notify the employee the labor regulations and major issues which established
through democratic procedures and not violate the relevant laws, administrative
regulations and policy provisions.

2. Party B shall abide the labor regulations legally stipulated by Party A,
comply the professional ethics, accept the employer’s management, to fulfill the
production (work) assignment in good quality and proper quantity.

3. If the contract fail to implement duo to force majeure, both parties shall
notify the other party the force majeure in time. After implement the obligation
of notifying, both parties shall not have the responsibility of breach of the
contract.

4. During the contract term, if Party B demands to suspend the labor
relationship duo to army enrollment or further education, after agreed by both
parties and with written agreement, the contract may be changed.

5. During the contract term, if Party A provides Party B the training fee for
professional skills training, both parties may legally enter into relevant
agreement to formulate the service terms, the agreement may have the same legal
effect as the contract. If Party B is responsible of confidentiality, both
parties may legally enter into relevant agreement to formulate the competition
limits clause, the agreement may have the same legal effect as the contract.

6. During the contract term, if the contract items conflict the new relevant
national or provincial managing regulations, implement the new regulations.

7. The outstanding issues of the contract, without violating the principle of
the national Laws, administrative regulations, rules and policies, both parties
may negotiate and sign a supplement agreement on a basis of equality,
voluntariness, consensus and good faith, the supplement shall be with same legal
effect as the contract.

XIII. The Effectiveness of the Contract

1. The contract goes into effect after Party A’s representative or entrustee and
PartyB signed with Party A’s stamp.

7

--------------------------------------------------------------------------------

2. The contract is in duplicate with same legal effect, Party A and Party B each
hold one copy, both parties shall keep the contract properly.

3. Party A shall keep the discharged or terminated contract at least 2 years for
record.

Party A: Party B:   Fangping Peng                 Legal Representative (or
Entrustee):   Yulu Bai                      2007.11.21  2007.11.21

8

--------------------------------------------------------------------------------